Title: Thomas Jefferson to Peter Walsh, 27 March 1811
From: Jefferson, Thomas
To: Walsh, Peter


          
            
              Sir
              Monticello. (Virginia) Mar. 27. 1811.
            
            Altho’ not personally known to you, I am probably so by name and character, & therefore take the liberty of addressing you directly—mr Warden, now going as our Consul general to Paris, will be the bearer of this letter, and as you may have official relations with him, I shall take a pleasure, in the letter to him which covers this, to make you known to him. I some time ago recieved from you through mr Coles, who is known to you, some St George wine which was much approved.  the object of the present letter is to ask the favor of you to send me annually a supply of a pipe (about 120. gallons) of the same quality, and to draw on me for the cost & charges, at 90. days sight, in favor of your correspondent, mr Havens at New York, or of any other person, & your draught shall be duly honored.  the convenient ports for me are N. York, Philadelphia, Baltimore, or Norfolk, and if addressed to the Collector of the customs at the port, it will be forwarded to Richmond for me.  I write this under the expectation of a restoration of intercourse by the repeal of the edicts & orders which have so long interrupted it. should this not take place, you must be so good, using your own discretion, as to suspend the sending of the first pipe until the general laws, or some special means of safe-conveyance, may give security to what is sent. Accept the assurances of my esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. letters for me should be addressed to‘Thomas Jefferson Monticello Virginia.’
          
        